Allen, P.J.
(dissenting). I agree with the majority that the felony-firearm statute applies in the present case even though the 20-gauge shotgun was not used in the possession of heroin offense. I disagree that double jeopardy attaches. In support of my dissent I adopt by reference the majority opinion in People v McDowell, 85 Mich App 697; 272 NW2d 576 (1978), and in People v Burton, 87 Mich App 598; 274 NW2d 849 (1978).
Under those opinions, that part of the felony-firearm statute which creates a separate offense is found inoperable and with the offending language thus removed, the statute is construed to be a minimum sentencing statute setting forth a mandatory minimum term of incarceration for the underlying felony. In the case before us the underlying felony is possession of heroin for which defendant was given two years probation. Under the felony-firearm statute the minimum mandatory sentence would be two years in prison. I would affirm defendant’s conviction and sentence in full.